Detailed Action
Response to Amendment
This action is responsive to Applicant’s communication filed on 01/13/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  If this application names joint inventors, Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-7, 9, 10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Malenfant (US 2017/0072323 A1) in view of Long et al (US 2017/0157512 A1).
garding claim 1, Malenfant discloses a system for generating a spectator controlled replay of a gameplay session (Abstract), the system comprising a session client having a processor and memory containing instructions that when executed by the processor cause the session client to initiate a gameplay session (Fig. 1), receive gameplay inputs from a gameplay participant (¶ [0018]), extract and record the gameplay session data (¶ [0017]: game data), a spectator client having a processor and memory (Fig. 1) containing instructions that when executed by the processor cause the spectator client to initiate a replay of the gameplay session based on the recorded gameplay session data (Abstract), render the recorded gameplay session (S610), one or more shadow clients configure to receive the recorded gameplay session data (Abstract: rendering server), receive the recorded camera data from the spectator client and render the recorded gameplay session data based on the recorded camera data (¶ [0088]: game server transmits rendering instructions to the rendering server … instructions may include … information of the rendering range and display setting of the player game screen).  Long suggests—where Malenfant does not disclose—receiving camera data from a plurality of cameras for rendering and recording the replay (Abstract: receiving video recordings recorded using at least two game virtual cameras) and wherein the plurality of cameras comprises a plurality of cameras placed by the spectator client (Abstract: wherein at least one of the game virtual cameras was inserted into the source computer game using an SDK or game connector module).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Malenfant and Long in order to better capture and depict critical moments from the game.
Regarding claims 2 and 10, Malenfant discloses wherein the gameplay session data includes gameplay assets (Fig. 10). 
Regarding claims 4 and 12, Malenfant discloses wherein the camera data includes position and field of view data as a function of time for the replay session (¶ [0087]: screen rendering range may include camera parameters corresponding to the player game screens). 
Regarding claims 5 and 13, Malenfant discloses wherein a spectator client is configured to initiate of the replay of the gameplay session occurs during the gameplay session (¶ [0111]: display interface may live-stream the broadcast stream). 
Regarding claims 6 and 14, Malenfant discloses wherein a shadow client is configured to initiate of the rendering of the replay of the gameplay session data occurs during the gameplay session (¶ [0111]: display interface may live-stream the broadcast stream). 
Regarding claims 7 and 15, Malenfant discloses wherein the camera data includes the positions and fields of view for a plurality of cameras (¶ [0087]: rendering objects … for each of the game players). 
Claim 9 recites a method containing substantially the same limitations as those in claim 1 above.  It is rejected for the same reasons given supra.
Claim 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Malenfant in view of Long and Osman et al (US 2016/0361658 A1).
Regarding claims 3 and 11, Malenfant discloses wherein the gameplay assets include visual data (Fig. 10) and auditory data (¶ [0021]).  Osman suggests—where Malenfant does not disclose—wherein the gameplay assets include haptic data of the gameplay session (¶ [0053]: haptic feedback data).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the invention to combine the disclosures of Malenfant, Long and Osman in order to make the replay more visceral and thus more exciting.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 01/13/2021 have been fully considered but they are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ROWLAND whose telephone number is (469) 295-9129.  The examiner can normally be reached on M-Th 10-8.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Dmitry Suhol can be reached at (571)-272-4430.  The fax number for the organization where this application or proceeding is assigned is (571) 273-8300.  The fax number for the examiner is (469)295-9129.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVE ROWLAND/Primary Examiner, Art Unit 3715